                        UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NORTH CAROLINA, SOUTHERN DIVISION
                                                       Case No. 7:19-CV-89
 Neighborhood Networks Publishing,                     State of North Carolina
 Inc. and N2 Franchising, LLC,
                                                       Superior Court of New Hanover
                                Plaintiffs,            County
 v.                                                    Case No. 19-CVS-001474

 Jacqueline Marie Lyles and Lifestyle                  SUPPLEMENTAL REMOVAL
 Publications, LLC,                                    COVER SHEET
                                Defendants.



Section A – Plaintiffs

List the full name of each plaintiff from the state court action and indicate whether
the plaintiff is pending (i.e., in case currently), dismissed, or otherwise terminated at
the time of removal. If dismissed or terminated, indicate the date of
dismissal/termination.
Full Name of Plaintiff Pending at time of         Dismissed or        Date of
                       removal – Yes/No?          terminated? Yes/No? Dismissal or
                                                                      Termination
Neighborhood         Pending                      No                  NA
Networks Publishing,
Inc.
N2 Franchising, LLC Pending                       No                  NA



Section B—Defendants

List the full name of each defendant from the state court action and indicate whether
the defendant is pending, dismissed or otherwise terminated at the time of removal.
If dismissed or terminated, indicate the date of dismissal/termination. If known,
indicate if and when each defendant was served with process and whether the
defendant joins in the removal.

 Full Name         Pending at        Dismissed   Has defendant      If served    Does the
                                                  1
CORE/9991000.3953/152321137.1
             Case 7:19-cv-00089-BO Document 1-2 Filed 05/03/19 Page 1 of 5
 of                time of      or           been served with   with       defendant
 Defendant         removal?     terminated? process?            process,   join in
                   Yes/No?      Yes/No? (If Yes/No/Unknown?     date of    removal?
                                yes, state                      service?   Yes/No?
                                date of
                                termination)

 Lifestyle         Yes          No          Yes                 4/25/19    Yes
 Publication,
 LLC

 Jacqueline        Yes          No          No                  NA         Yes
 Marie Lyles

Section C—Removal pursuant to 28 U.S.C. § 1442(d)(1)

Is only part of the state court action being removed pursuant to 28 U.S.C. §
1442(d)(1)?

Yes ______ No XX



If “Yes,” specify what portion of the state court action is being removed, and then
proceed to the signature page. If “No,” proceed to Section D.




Section D—Pending State Court Motions as of Date of Removal

Is there currently a temporary restraining order or preliminary injunction in place
in this action from state court?

Yes _XX_______ No ______

__
List every known motion pending at the time of removal. Indicate the name of the
filer, the date of filing, whether the motion has a supporting memorandum, and
whether the motion is time sensitive, such as a motion for preliminary injunction.




                                              2
CORE/9991000.3953/152321137.1
             Case 7:19-cv-00089-BO Document 1-2 Filed 05/03/19 Page 2 of 5
 Title of Pending       Name of Date of Filing              Memorandum        Time sensitive?
 Motion                 Filer                               – Yes/No?         Yes/No?
 Verified Complaint and
 Motions for Temporary
                        Plaintiffs 4-23-19                  No                Yes
 Restraining Order and
 Preliminary Injunction

Section E—Scheduled State Court Hearings as of Date of Removal

 Date and Time of Hearing       Hearing Type                       Assigned State Court Judge

                                Motion     for       Preliminary
 May 6, 2019 at 10 a.m.                                            Assigned Presiding Judge
                                Injunction




         RESPECTFULLY SUBMITTED this 3rd day of May, 2019.




                                        By:      /s/ Amy P. Hunt

                                                 Amy P. Hunt (34166)
                                                 HORACK, TALLEY, PHARR &
                                                 LOWNDES, P.A.
                                                 2600 One Wells Fargo Center
                                                 301 South College Street
                                                 Charlotte, North Carolina 28202-6006
                                                 Telephone: (704) 377-2500
                                                 Facsimile: (704) 714-7935
                                                 E-mail: AHunt@horacktalley.com
                                                 Sean W. Colligan (18138)
                                                 STINSON LLP
                                                 1201 Walnut Street
                                                 Kansas City, Missouri 64106
                                                 Telephone: (816) 842-8600
                                                 Facsimile: (816) 691-3495
                                                 E-mail: sean.colligan@stinson.com




                                                 3
CORE/9991000.3953/152321137.1
             Case 7:19-cv-00089-BO Document 1-2 Filed 05/03/19 Page 3 of 5
                                           Lonnie J. Williams, Jr. (pro hac vice
                                           forthcoming)
                                           Carrie M. Francis (pro hac vice
                                           forthcoming)
                                           STINSON LLP
                                           1850 North Central Avenue, Suite 2100
                                           Phoenix, Arizona 85004-4584
                                           Telephone: (602) 279-1600
                                           Facsimile: (602) 240-6925
                                           Email: lonnie.williams@stinson.com
                                                   carrie.francis@stinson.com
                                           Attorneys for Lifestyle Publications,
                                           LLC




                                          4
CORE/9991000.3953/152321137.1
             Case 7:19-cv-00089-BO Document 1-2 Filed 05/03/19 Page 4 of 5
                                CERTIFICATE OF SERVICE
         I hereby certify that on May 3, 2019, I caused the foregoing document to be
filed electronically with the Clerk of Court through ECF; and as Plaintiffs’ counsel
is not yet a registered ECF user for this matter, I sent a copy by U.S. Mail and email
of this same filing to:
         Alexander C. Dale
         Christopher S. Edwards
         Ward and Smith, P.A.
         P.O. Box 7068
         Wilmington, NC 28406-7068
         acd@wardandsmith.com
         csedwards@wardandsmith.com



                                              /s/ Amy P. Hunt




                                          5
CORE/9991000.3953/152321137.1
             Case 7:19-cv-00089-BO Document 1-2 Filed 05/03/19 Page 5 of 5
